Citation Nr: 9912899	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-27 186A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to October 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the RO which denied service connection for 
hypertension and denied service connection for a 
"gastrectomy."  The RO later indicated that the latter 
issue involved whether new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a stomach disorder now claimed as a 
gastrectomy.  The Board notes that at his January 1999 Board 
hearing, the veteran clarified that he has never had a 
gastrectomy or other stomach operation, and thus the issue is 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.  


REMAND

The veteran claims that he has hypertension and a stomach 
disorder which were incurred in service.  His service medical 
records show that he was treated on multiple occasions due to 
complaints of abdominal pain and cramping.  This treatment 
included a brief admission to Kimbrough Army Hospital from 
November 5 to 8, 1974, during which functional abdominal pain 
was diagnosed.  During a January 1999 Board hearing, the 
veteran claimed that he was hospitalized for a longer period 
of time, from 30 to 45 days, beginning in November 1974, and 
that additional service hospitalization records may exist.  
He also reported that a month following his October 1975 
discharge from service he received treatment for stomach 
problems at the Washington, DC VA Medical Center (VAMC).  
With respect to his claim of service connection for 
hypertension, the veteran asserted he received treatment for 
hypertension at the Washington, DC VAMC within a year 
following his discharge from service.  

The claims file does not contain records of all the treatment 
the veteran allegedly received in service and shortly 
following his discharge from service.  The Board notes that 
medical records were requested from the Washington, DC VAMC 
for the period of October 1975 to the present.  However, only 
records from 1995 to 1997 were submitted.  In light of the 
veteran's contentions, and the VA's obligation to help him 
complete his application for benefits (38 U.S.C.A. 
§ 5103(a)), the Board finds that further attempts should be 
made to obtain any additional earlier VA treatment records 
and any additional service hospitalization reports from 
Kimbrough Army Hospital.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all of the 
veteran's VA treatment records from the 
Washington, DC VAMC, dated during and 
since October 1975.  

2.  The RO should also contact Kimbrough 
Army Hospital and request that they 
provide all additional records of the 
veteran's hospitalization beginning in 
November 1974.

3.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for hypertension as well as 
his application to reopen a claim for 
service connection for a stomach 
disorder.  If the requested benefits are 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.



Thereafter, the case should be returned to the Board for 
further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









